Frankum, Judge.
The plaintiff in this case sustained serious personal injuries while he was riding as a guest passenger in *648an automobile of the defendant Nathan Evans being driven by the defendant Mrs. Nathan Evans as a family purpose car. It appeared from the evidence that Mrs. Evans immediately prior to' the collision had been operating the automobile in a careful and prudent manner, and that she suddenly and without warning drove it to her left across the shoulder of the highway, and, without applying the brakes or taking any other corrective action, struck a large tree standing nine feet from the edge of the highway causing the plaintiff to be thrown forward against the instrument panel, thereby inflicting the injuries sued for. The exceptions here are to the overruling of the defendants’ motion for a new trial on the general grounds and motion for a judgment notwithstanding the verdict for the plaintiff. The plaintiffs in error contend that the verdict for the plaintiff was not authorized because the evidence did not show gross negligence on the part of the defendant driver and affirmatively showed that the plaintiff had failed to exercise ordinary care for his own safety. This contention is wholly without merit because there was no evidence to indicate that the plaintiff had any reason to believe, prior to the time that the defendant Mrs. Evans commenced to drive the automobile to her left, that she would be negligent in any manner. Until a guest has some notice that the host driver is likely to be negligent in operating the automobile, he is under no duty to take any steps to avoid such negligence. Mann v. Harmon, 62 Ga. App. 231 (8 SE2d 549). The evidence in this case authorized the jury to1 find that the defendant driver was grossly negligent in operating the automobile, and that there was nothing the plaintiff could have done to’ protect himself from injury after it became apparent that the host driver was negligent. The court did not err in overruling the motion for a new trial and the motion for a judgment notwithstanding the verdict.
Submitted February 3, 1965
Decided April 22, 1965
Rehearing denied May 10, 1965.
Henry A. Stewart, Sr., for plaintiffs in error.
Wayne W. Gammon, contra.

Judgment affirmed.


Bell, P. J., and Hall, J., concur.